DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 (see IDS of 02/16/2021) was filed after the mailing date of the Notice of Allowance on December 23, 2020 (see NOA of 12/23/2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Ito (JP S60-19591U, cited in newly submitted IDS of 02/16/2021) and Kahara (JP 5,188,349 B2) are considered the closest prior art references to the claimed invention of independent claim 1.

Claim 1 claims the following:
A swingable connection structure for swingably connecting a first member and a second member to each other, the swingable connection structure comprising:

a first connecting portion which forms a portion of the first member; a second connecting portion which forms a portion of the second member, and is connected to the first connecting portion in a swingable manner about a horizontal swing center axis; and

a swing holding member which holds a swingable state of the second connecting portion with respect to the first connecting portion,

wherein the first connecting portion has a swing shaft which extends in a horizontal direction and in which a center axis of the swing shaft forms the swing center axis,

the second connecting portion has: a pair of side surfaces which respectively intersect with an axial direction of the swing shaft and are arranged on sides opposite to each other; a connecting surface which connects the pair of side surfaces to each other along the axial direction; and a pivotally supported portion which is disposed on the connecting surface of the second member, receives the swing shaft along a direction orthogonal to the axial direction, and is fitted on the swing shaft such that the second connecting portion is swingable about the swing center axis,

the swing holding member includes:

a first end portion which is supported on one side surface out of the pair of side surfaces of the second connecting portion in a rotatable manner about a horizontal rotary center axis; and

a second end portion which is disposed on a side opposite to the first end portion, the second end portion being provided with a constraining hole which allows insertion of one end portion of the swing shaft in an axial direction along the axial direction, and

in a state where the one end portion of the swing shaft is inserted into the constraining hole, the swing holding member constrains a relative position of the second connecting portion with respect to the swing shaft in a radial direction of the swing shaft, and the swing holding member swings together with the second connecting portion about the swing center axis.



Neither Ito nor Kahara disclose nor would be obvious to the limitations of 1) “a swing holding member which holds a swingable state of the second connecting portion with respect to the first connecting portion”, 2) “wherein the first connecting portion has a swing shaft which extends in a horizontal direction and in which a center axis of the swing shaft forms the swing center axis”, 3) “a first end portion which is supported on one side surface out of the pair of side surfaces of the second connecting portion in a rotatable manner about a horizontal rotary center axis”, 4) “a second end portion which is disposed on a side opposite to the first end portion, the second end portion being provided with a constraining hole which allows insertion of one end portion of the swing shaft in an axial direction along the axial direction”, and 5) “in a state where the one end portion of the swing shaft is inserted into the constraining hole, the swing holding member constrains a relative position of the second connecting portion with respect to the swing shaft in a radial direction of the swing shaft, and the swing holding member swings together with the second connecting portion about the swing center axis”, in conjunction with the remaining limitations of independent claim 1.

As discussed paragraph 0014 of the provided machine translation (of Kahara), bracket 44 (i.e. swing holding member) is fixed to the pin 41 (i.e. swing shaft).  Thus, there is no constraining hole which allows insertion of one end portion of the swing shaft in an axial direction along the axial direction.  Further, the pin 41 is not inserted into pin hole 45, as pin hole 45 is for insertion of pin 47 (see paragraph 0017).

Similarly, part 21 (i.e. swing holding member) of Ito is fixed to pin 15 (i.e. swing shaft).  See figure 8 of Ito.  Thus, there is no constraining hole which allows insertion of one end portion of the swing shaft in an axial direction along the axial direction.   

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “a swing holding member which holds a swingable state of the second connecting portion with respect the first connecting portion has a swing shaft which extends in a horizontal direction and in which a center axis of the swing shaft forms the swing center axis”, 3) “a first end portion which is supported on one side surface out of the pair of side surfaces of the second connecting portion in a rotatable manner about a horizontal rotary center axis”, 4) “a second end portion which is disposed on a side opposite to the first end portion, the second end portion being provided with a constraining hole which allows insertion of one end portion of the swing shaft in an axial direction along the axial direction”, and 5) “in a state where the one end portion of the swing shaft is inserted into the constraining hole, the swing holding member constrains a relative position of the second connecting portion with respect to the swing shaft in a radial direction of the swing shaft, and the swing holding member swings together with the second connecting portion about the swing center axis”, in conjunction with the remaining limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 2011-46503A (Hiromitsu) and JP S58-25359U (Ohnishi) are considered references showing the status of the prior art (see newly submitted IDS of 02/16/2021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/


							/MICHAEL R MANSEN/                                                                                                                Supervisory Patent Examiner, Art Unit 3654